EXHIBIT 10.1
 
EMPLOYMENT AGREEMENT
 
THIS AGREEMENT is made as of February 1, 2009
 
B E T W E E N:
 
ZION OIL AND GAS INC., a Company incorporated under the laws of Delaware.
 
(the "Company")
 
and -
 
SANDRA F. GREEN
 
(the "Employee")
 


 
CONTEXT OF THIS AGREEMENT
 
A.        The Company explores for oil and gas in Israel.
 
B.        The Company wishes to employ the Employee upon the terms and
conditions as set out herein.
 
FOR VALUE RECEIVED, the sufficiency of which is acknowledged, the parties agree
as follows:
 
PART 1
 
INTERPRETATION
 
1.1       Definitions.  In this Agreement, the following terms shall have the
following meanings:
 
"Agreement" means this agreement and all schedules attached hereto and all
amendments made hereto and thereto in writing by the parties.
 
"Business Day" means a day other than a Saturday, Sunday or statutory holiday in
the United States.
 
 
 

--------------------------------------------------------------------------------

 
 
1.2                      Entire Agreement. This Agreement together with the
agreements and other documents to be delivered pursuant to this Agreement (or
other agreements pertaining to employee benefits, including, without limitation,
stock option and bonus plan agreements), constitute the entire agreement between
the parties pertaining to the subject matter of this Agreement and supersede all
prior agreements, understandings, negotiations and discussions, whether oral or
written, of the parties and there are no warranties, representations or other
agreements between the parties in connection with the subject matter of this
Agreement except as specifically set forth in this Agreement and any document
delivered pursuant to this Agreement.  No supplement, modification or waiver or
termination of this Agreement shall be binding unless executed in writing by the
party to be bound thereby.
 
1.3                      Sections and Headings.  The division of this Agreement
into parts and sections and the insertion of headings are for convenience of
reference only and shall not affect the construction or interpretation of this
Agreement.  The terms "this Agreement", "hereof", "hereunder" and similar
expressions refer to this Agreement and not to any particular article, section
or other portion hereof and include any agreement or instrument supplemental or
ancillary hereto.  Unless something in the subject matter or context is
inconsistent therewith, references herein to parts and sections are to parts and
sections of this Agreement.
 
1.4                      Number & Gender.  Words importing the singular number
only shall include the plural and vice versa and words importing the masculine
gender shall include the feminine and neuter genders and vice versa.
 
1.5                      Applicable Law.  This Agreement shall be construed and
enforced in accordance with the laws of the State of Texas applicable therein.
 
1.6                      Currency.  Unless otherwise specified, all references
herein to currency shall be references to currency of the United States.
 
1.7                      Calculation of Time.  When calculating the period of
time within which or following which any act is to be done or step taken
pursuant to this Agreement, the date which is the reference date in calculating
such period shall be excluded.  If the last day of such period is a non Business
Day, the period in question shall end on the next Business Day.
 
PART 2
APPOINTMENT AND DUTIES
 
2.1                      Appointment.  The Company agrees to employ the Employee
as its Chief Financial Officer and Senior Vice President upon the terms and
conditions contained herein and the Employee accepts such appointment.
 
2.2                      Term.  The employment of the Employee hereunder shall
commence on the date hereof and shall continue for an initial term of one year
(the “Initial Term”) unless terminated in accordance with the provisions of this
Agreement.  This Agreement shall be renewed for successive one year terms (each
a “Renewal Term”) unless the Company or Employee indicates in writing, more than
60 days prior to the termination of this Initial term or any Renewal term, that
it does not intend to renew this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
2.3                      Duties and Reporting.  The Employee will report
directly to the chief executive officer of the Company and shall carry out all
duties and responsibilities which are from time to time assigned to her by the
chief executive officer.
 
PART 3
BENEFITS & EXPENSES
 
3.1    Gross Salary. During the term hereof, and subject to the performance of
the services required to be performed hereunder by Employee, the Company shall
pay to the Employee for all services rendered hereunder, as salary, payable not
less often than once per month and in accordance with the Company's normal and
reasonable payroll practices, a monthly gross amount equal to U.S. $16,667.00
(the "Gross Salary").


The Gross Salary shall commence to be paid to Employee on February 1, 2009,
provided however, that in any event and at all times Gross Salary and any amount
deferred shall be paid based upon the percentage of salary and deferred salary
being paid by the Company to all of its other executive officers.


3.2    Cell Phone. Company shall provide the Employee with a cell phone and pay
for its maintenance and use.


3.3    Benefits.  The Employee shall be entitled to participate in all of the
Company's benefit plans generally available to its senior level employees from
time to time.
 
3.4    Expenses All expenses reasonably incurred by the Employee shall be
reimbursed, together with any applicable sales and goods and services taxes, by
the Company within 10 Business Days after presentation by the Employee of proper
invoices and receipts in keeping with the policies of the Company as established
from time to time.
 
3.5    Options. For services required to be performed hereunder by Employee, the
Employee shall be entitled to participate in an employee stock option plan of
the Company. Company shall grant to Employee under Company’s 2005 Stock Option
Plan options for 50,000 shares of Common Stock of the Company, which so long as
Employee remains in the employ of the Company shall vest as follows and in
accordance with the terms and subject to Employee executing the Company’s
standard Employee Stock Option agreement: 20,000 options shall vest at the end
of the Initial Term and 15,000 options shall vest at the end of each 12 month
period thereafter. The vested options shall be exercisable until December 31,
2014. The per share exercise price of the options shall be the closing price of
the stock on the last trading day before February 1, 2009.


3.6    Vacation. The Employee shall be entitled to an aggregate of 15 business
days of vacation per contract year, to be taken at times that are mutually
agreeable to the parties.  Vacation days shall be prorated for any portion of a
year to the date of termination.  Vacation days not used in one year may be
carried forward or accumulated for use by Employee in subsequent years.


 
 

--------------------------------------------------------------------------------

 
 
3.7    Withholding Tax Company shall withhold, or charge Employee with, all
taxes and other compulsory payments as required under applicable law with
respect to all payments, benefits and/or other compensation paid to Employee in
connection with her employment with Company.


PART 4
EMPLOYEE'S COVENANTS
 
4.1                      Service.  The Employee shall devote 100% of her time,
attention and ability to the business of the Company and shall well and
faithfully serve the Company and shall use her best efforts to promote the
interests of the Company. The Employee appreciates that the Employee's duties
may involve significant travel from the Employee's place of employment, and the
Employee agrees to travel as reasonably required in order to fulfill the
Employee's duties. The Employee may sit on boards of other companies unless
there is a reasonable basis upon which the Company may deny her the right to do
so.
 
4.2           Duties and Responsibilities. The Employee shall duly and
diligently perform all the duties assigned to her while in the employ of the
Company, and shall truly and faithfully account for and deliver to the Company
all money, securities and things of value belonging to the Company which the
Employee may from time to time receive for, from or on account of the Company.
 
4.3           Rules and Regulations. The Employee shall be bound by and shall
faithfully observe and abide by all the rules and regulations of the Company
from time to time in force which are brought to his notice.
 
PART 5
CONFIDENTIAL INFORMATION AND DEVELOPMENTS
 
5.1                      "Confidential Information" means information, whether
or not originated by the Employee, that relates to the business or affairs of
the Company, its affiliates, clients or suppliers and is confidential or
proprietary to, about or created by the Company, its affiliates, clients, or
suppliers.  Confidential Information includes, but is not limited to, the
following types of confidential information and other proprietary information of
a similar nature (whether or not reduced to writing or designated or marked as
confidential):
 
(i)
work product resulting from or related to work or projects performed for or to
be performed for the Company or its affiliates, including but not limited to,
the interim and final lines of inquiry, hypotheses,  research and conclusions
related thereto and the methods, processes, procedures, analysis, techniques and
audits used in connection therewith;
 

 
 
 

--------------------------------------------------------------------------------

 
 
(ii)
computer software of any type or form and in any stage of actual or anticipated
development, including but not limited to, programs and program modules,
routines and subroutines, procedures, algorithms, design concepts, design
specifications (design notes, annotations, documentation, flowcharts, coding
sheets, and the like), source code, object code and load modules, programming,
program patches and system designs;
 
     
(iii)
information relating to developments (as hereinafter defined) prior to any
public disclosure thereof, including but not limited to, the nature of the
developments, production data, technical and engineering data, test data and
test results, the status and details of research and development of products and
services, and information regarding acquiring, protecting, enforcing and
licensing proprietary rights (including patents, copyrights and trade secrets);
       
(iv)
internal Company personnel and financial information, vendor names and other
vendor information, purchasing and internal cost information, internal services
and operational manuals, and the manner and method of conducting the Company's
business;
       
(v)
marketing and development plans, price and cost data, price and fee amounts,
pricing and billing policies, quoting procedures, marketing techniques and
methods of obtaining business, forecasts and forecast assumptions and volumes,
and future plans and potential strategies of the Company that have been or are
being discussed; and
       
(vi)
all information that becomes known to the Employee as a result of employment
that the Employee, acting reasonably, believes is confidential information or
that the Company takes measures to protect.
 

 
5.2                      Confidential Information does not include:
 
(i)
the general skills and experience gained during the Employee's employment or
engagement with the Company that the Employee could reasonably have been
expected to acquire in similar employment or engagements with other companies;
 

 
 
 

--------------------------------------------------------------------------------

 
 
(ii)
information publicly known without breach of this Agreement or similar
agreements; or
       
(iii)
information, the disclosure of which is required to be made by any law,
regulation, governmental authority or court (to the extent of the requirement),
provided that before disclosure is made, notice of the requirement is provided
to the Company, and to the extent of the requirement, (to the extent reasonably
possible in the circumstances) the Company is afforded an opportunity to dispute
the requirement.
 

 
5.3                      "Developments" means all discoveries, inventions,
designs, works of authorship, improvements and ideas (whether or not patentable
or copyrightable) and legally recognized proprietary rights (including, but not
limited to, patents, copyrights, trademarks, topographies, know how and trade
secrets), and all records and copies of records relating to the foregoing, that
relates solely to the Company's business  and improvements and modifications to
it:
 
(i)
result or derive from the Employee's employment or from the Employee's knowledge
or use of Confidential Information;
       
(ii)
are conceived or made by the Employee (individually or in collaboration with
others) during the term of the Employee's employment by the Company;
       
(iii)
result from or derive from the use or application of the resources of the
Company or its affiliates; or
       
(iv)
relate to the business operations of or actual or demonstrably anticipated
research and development by the Company or its affiliates.
 

 
For greater certainty, discoveries, inventions, designs, works of authorship,
improvements and ideas (whether or not patentable or copyrightable) of the
Employee that do not relate to the business of the Company are not the subject
matter of this Agreement.
 
PART 6
NO CONFLICTING OBLIGATIONS
 
6.1                      The Employee warrants to the Company that:
 
 
 

--------------------------------------------------------------------------------

 
 
(i)
the performance of the Employee's duties as an employee of the Company will not
breach any agreement or other obligation to keep confidential the proprietary
information of any other party; and
       
(ii)
the Employee is not bound by any agreement with or obligation to any other party
that conflicts with the Employee's obligations as an employee of the Company or
that may affect the Company's interest in the Developments.
 

 
6.2                      The Employee will not, in the performance of the
Employee's duties as an employee of the Company:
 
(i)
improperly bring to the Company or use any trade secrets, confidential
information or other proprietary information of any other party; or
       
(ii)
knowingly infringe the intellectual property rights of any other party.
 

 
PART 7
SOLICITATION
 
7.1                      Definition.
 
"Employment Period" means the period during which the Employee is employed by
the Company.
 
7.2           No Solicitation of Employees. The Employee acknowledges the
importance to the business carried on by the Company of the human resources
engaged and developed by it and the unique access that the Employee's employment
offers to interfere with these resources. Accordingly, the Employee will not
during the Employment Period and for a period of 2 years thereafter, induce or
solicit, attempt to induce or solicit or assist any third party in inducing or
soliciting any employee or consultant of the Company, to leave the Company or to
accept employment or engagement elsewhere.
 
PART 8
CONFIDENTIAL INFORMATION
 
8.1                      Protection of Confidential Information. All
Confidential Information, whether it is developed by the Employee during the
Employment Period or by others employed or engaged by or associated with the
Company or its affiliates or clients, is the exclusive and confidential property
of the Company or its affiliates or clients, as the case may be, and will at all
times be regarded, treated and protected as such, as provided in this Agreement.
 
8.2                      Covenants Respecting Confidential Information. As a
consequence of the acquisition of Confidential Information, the Employee will
occupy a position of trust and confidence with respect to the affairs and
business of the Company and its affiliates and clients. In view of the
foregoing, it is reasonable and necessary for the Employee to make the following
covenants regarding the Employee's conduct during and subsequent to the
Employee's employment by the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
8.3                      Non Disclosure.  At all times during and subsequent to
the Employee's employment with the Company, the Employee will not disclose
Confidential Information to any Person (other than as necessary in carrying out
the Employee's duties on behalf of the Company) without first obtaining the
Company's consent, and the Employee will take all reasonable precautions to
prevent inadvertent disclosure of any Confidential Information. This prohibition
includes, but is not limited to, disclosing or confirming the fact that any
similarity exists between the Confidential Information and any other
information.
 
8.4                      Using, Copying, etc.  At all times during and
subsequent to the Employee's employment with the Company, the Employee will not
use, copy, transfer or destroy any Confidential Information (other than as
necessary in carrying out the Employee's duties on behalf of the Company)
without first obtaining the Company's consent, and the Employee will take all
reasonable precautions to prevent inadvertent use, copying, transfer or
destruction of any Confidential Information. This prohibition includes, but is
not limited to, licensing or otherwise exploiting, directly or indirectly, any
products or services that embody or are derived from Confidential Information or
exercising judgment or performing analysis based upon knowledge of Confidential
Information.
 
8.5                      Return of Confidential Information.  Within 2 Business
Days after the termination of the Employee's employment on any basis and of
receipt by the Employee of the Company's written request, the Employee will
promptly deliver to the Company all property of or belonging to or administered
by Company including without limitation all Confidential Information that is
embodied in any physical or ephemeral form, whether in hard copy or on magnetic
media, and that is within the Employee's possession or under the Employee's
control.
 
8.6                      Obligations Continue.  The Employee's obligations under
this Part 8 are to remain in effect in perpetuity.
 
PART 9
INTELLECTUAL PROPERTY
 
9.1                      Ownership.  All Developments will be the exclusive
property of the Company and the Company will have sole discretion to deal with
Developments. For greater certainty, all work done during the Employment Period
by the Employee for the Company or its affiliates is a work for hire of which
the Company or its affiliate, as the case may be, is the first author for
copyright purposes and in respect of which all copyright will vest in the
Company or the relevant affiliate, as the case may be.
 
9.2                      Records.  The Employee will keep complete, accurate and
authentic notes, reference materials, data and records of all Developments in
the manner and form requested by the Company. All these materials will be
Confidential Information upon their creation.
 
 
 

--------------------------------------------------------------------------------

 
 
9.3                      Moral Rights.  The Employee hereby irrevocably waives
all moral rights arising under statute in any jurisdiction or under common law
which the employee may have now or in the future with respect to the
Developments, including, without limitation, any rights the Employee may have to
have the Employee's name associated with the Developments or to have the
Employee's name not associated with the Developments, any rights the Employee
may have to prevent the alteration, translation or destruction of the
Developments, and any rights the Employee may have to control the use of the
Developments in association with any product, service, cause or institution. The
Employee agrees that this waiver may be invoked by the Company, and by any of
its authorized agents or assignees, in respect of any or all of the Developments
and that the Company may assign the benefit of this waiver to any Person.
 
9.4                      Further Assurances.  The Employee will do all further
things that may be reasonably necessary or desirable in order to give full
effect to the foregoing. If the Employee's co-operation is required in order for
the Company to obtain or enforce legal protection of the Developments following
the termination of the Employee's employment, the Employee will provide that
co-operation so long as the Company pays to the Employee reasonable compensation
for the Employee's time at a rate to be agreed, provided that the rate will not
be less than the last base salary or compensation rate paid to the Employee by
the Company during the Employee's employment.
 
PART 10
CONSENT TO ENFORCEMENT
 
The Employee confirms that all restrictions in Part 8 and 9 are reasonable and
valid and all defences to the strict enforcement thereof by the Company are
waived by the Employee. Without limiting the generality of the forgoing, the
Employee hereby consents to an injunction being granted by a court of competent
jurisdiction in the event that the Employee is in any breach of any of the
provisions stipulated in Part 8 and 9. The Employee hereby expressly
acknowledges and agrees that injunctive relief is an appropriate and fair remedy
in the event of a breach of any of the said provisions.
 
PART 11
WARRANTIES, COVENANTS AND REMEDIES
 
11.1                      The obligations of the Employee as set forth in Parts
6 through 9 will be deemed to have commenced as of the date on which the
Employee was first employed by Company. The Employee warrants that the Employee
has not, to date, breached any of the obligations set forth in any of those
Sections. Any breach or threatened breach of those sections by the Employee will
constitute Just Cause for immediate termination of the Employee's employment or
engagement by the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
11.2                      The Employee understands that the Company has expended
significant financial resources in developing its products and the Confidential
Information. Accordingly, a breach or threatened breach by the Employee of any
of Parts 6 through 9 could result in unfair competition with the Company and
could result in the Company and its shareholders suffering irreparable harm that
is not capable of being calculated and that cannot be fully or adequately
compensated by the recovery of damages alone. Accordingly, the Employee agrees
that the Company will be entitled to interim and permanent injunctive relief,
specific performance and other equitable remedies, in addition to any other
relief to which the Company may become entitled.
 
11.3                      The Employee's obligations under each of Parts 6
through 9 are to remain in effect in accordance with each of their terms and
will exist and continue in full force and effect despite any breach or
repudiation, or alleged breach or repudiation, of this Agreement or the
Employee's employment (including, without limitation, the Employee's wrongful
dismissal) by the Company.
 
PART 12
TERMINATION
 
12.1                      Termination by the Employee.  The Employee may
terminate this Agreement upon 60 Business Days prior written notice given by the
Employee to the Company.  The Company, at its sole discretion, may elect to
accept the 60 Business Days written notice or to reduce or eliminate the notice
period.  In such event, the Employee's employment shall terminate on the earlier
day elected by the Company.  Such election on the part of the Company will not
alter the nature of the termination as voluntary and the Company will not be
required to pay any severance or termination payments in respect of a
termination by the Employee under this Section 12.1.  Upon the termination of
employment by the Employee under this Section 12.1 the Company shall pay to the
Employee all bonuses and other benefits earned or accrued up to the date of
termination, but otherwise all obligations of the Company under this Agreement
shall end.
 
12.2                      Definition of "Just Cause".  "Just Cause" means:
 
(i)  Employee’s conviction of, or plea of nolo contendere, to any felony or to a
crime involving moral depravity or fraud; (ii) Employee’s commission of an act
of dishonesty or fraud or breach of fiduciary duty or act that has a material
adverse effect on the name or public image of the Company, as determined by the
Board provided the Board affords the Employee  the opportunity to personally
appear before the Board in order to state her case prior to the Board voting to
so terminate the Employee;  (iii)  Employee’s commission of an act of willful
misconduct or gross negligence, as determined by the Board provided the Employee
shall have the opportunity to state her case before the Board prior to the Board
taking such decision to so terminate the Employee; (iv) the failure of Employee
to perform her duties under this Agreement; (v) the material breach of any of
Employee’s material obligations under this Agreement; (vi) the failure of
Employee to follow a directive of the CEO; or (vii) excessive absenteeism,
chronic alcoholism or any other form of addiction that prevents Employee from
performing the essential functions of her position with or without a reasonable
accommodation; provided, however, that the Company may terminate Employee’s
employment for Just Cause, as to  (iv) or (v)  above, only after failure by
Employee to correct or cure, or to commence or to continue to pursue the
correction or curing of, such conduct or omission within ten (10) days after
receipt by Employee of written notice by the Company of each specific claim of
any such misconduct or failure.


12.3                      Termination by the Company for Just Cause.  The
Company may terminate this Agreement at any time for Just Cause without notice
and (except as provided in the immediately following sentence) without payment
of any compensation by way of anticipated earnings, damages, or other relief of
any kind whatsoever.  Upon the termination of employment by the Company for Just
Cause, the Company shall pay to the Employee all salaries, bonuses, vacation and
other benefits, if any, earned or accrued up to the date of termination, but
otherwise all obligations of the Company under this Agreement end.
 
 
 

--------------------------------------------------------------------------------

 
 
12.4                      Termination or Decision not to Renew by the Company
for Other Than Just Cause.  The Company may terminate this Agreement at any time
for other than Just Cause or decide not to renew this Agreement upon any renewal
date for other than Just Cause upon the following terms:
 
(a)
if the Company so terminates this Agreement at any time subsequent to the first
six months of the Initial Term of this Agreement or during a Renewal Term, the
Company shall pay to the Employee an amount equal to the Gross Salary then
payable, for the period from the date of such termination to the end of the
Initial Term or Renewal Term as if the Agreement had not been so terminated;
       
(b)
upon any such termination or failure to renew, all bonuses or other benefits
earned or accrued up to the date of termination or expiry shall be paid by the
Company, but except for such payments and the payments to be made pursuant to
Sections 12.4(a) or (b), as applicable, all obligations of the Company under
this Agreement shall end upon such termination or failure to renew. Payments
under Sections 12.4(a) or (b) shall be payable monthly subject to deductions in
Section 3.7.
       
(c)
in event of termination within first six months of Initial term the Company
shall pay to Employee in one lump sum all Gross Salary deferred through the date
of termination.
 

 
12.5                      Termination by the Employee for Good Reason.  The
Employee may terminate this Agreement at any time upon the occurrence of any of
the following events (each a "Good Reason"), if such occurrence takes place
without the express written consent of the Employee:
 
(i)
a change in the Employee's title or position or a material diminution in the
Employee's duties or the assignment to the Employee of duties which materially
impairs the Employee's ability to function in his current capacity for the
Company, or, with respect an assignment of duties only, is materially
inconsistent with his duties;
 


 
In the event that the Employee terminates this Agreement for Good Reason, he
shall be entitled to the same payments and benefits as provided in Section 12.4
of this Agreement as if the Company had terminated this Agreement at the time
that the Employee terminates this Agreement under this Section 12.5.
 
 
 

--------------------------------------------------------------------------------

 
 
12.6                      Full and Final Release.  In order to be eligible for
the payments as set forth in this Section 12 the Employee must (i) execute and
deliver to the Company a general release, in a form satisfactory to the Company,
and (ii) be and remain in full compliance with his obligations under this
Agreement.
 
12.7                      Fair and Reasonable.  The parties confirm that the
provisions contained in Sections 12.4 and 12.5 are fair and reasonable and that
all such payments shall be in full satisfaction of all claims which the Employee
may otherwise have at law against the Company including, or in equity by virtue
of such termination of employment.
 
12.8                      Return of Property.  Upon the termination of the
Employee's employment for any reason whatsoever, the Employee shall at once
deliver or cause to be delivered to the Company all books, documents, effects,
money, computer equipment, computer storage media, securities or other property
belonging to the Company or for which the Company is liable to others, which are
in the possession, charge, control or custody of the Employee.
 
12.9                      Provisions Which Operate Following
Termination.  Notwithstanding any termination of this Agreement for any reason
whatsoever, provisions of this Agreement necessary to give efficacy thereto
shall continue in full force and effect.
 
12.10                      Board. Notwithstanding the foregoing, the termination
of Employee’s employment hereunder for any reason shall automatically be deemed
as Employee’s resignation (to extent Employee serves in such capacity) from the
Board of Directors of the Company and any affiliates without any further action,
except when the Board shall, in writing, request a continuation of duty as a
Director in its sole discretion.
 
PART 13
GENERAL
 
13.1                      Benefit & Binding.  This Agreement shall enure to the
benefit of and be binding upon the respective successors and permitted assigns
of the parties hereto.
 
13.2                      Amendments & Waivers.  No amendment to this Agreement
shall be valid or binding unless set forth in writing and duly executed by all
of the parties hereto. No waiver of any breach of any provision of this
Agreement shall be effective or binding unless made in writing and signed by the
party purporting to give the same and, unless otherwise provided in the written
waiver, shall be limited to the specific breach waived.
 
13.3                      Time.  Time shall be of the essence of this Agreement.
 
13.4                      Assignment.  Neither this Agreement nor the rights and
obligations hereunder shall be assignable by either party without the consent of
the other.
 
13.5                      Severability.  If any provision of this Agreement is
determined to be invalid or unenforceable in whole or in part, such invalidity
or unenforceability shall attach only to such provision and all other provisions
hereof shall continue in full force and effect.
 
 
 

--------------------------------------------------------------------------------

 
 
13.6                      Attornment.  For the purposes of all legal proceedings
this Agreement shall be deemed to have been performed in the State of Texas and
the courts of Dallas shall have jurisdiction to entertain any action arising
under this Agreement.
 
PART 14
ACKNOWLEDGEMENT
 
The Employee acknowledges that:
 
(i)
the Employee has received a copy of this Agreement;
       
(ii)
the Employee has had sufficient time to review and consider this Agreement
thoroughly;
       
(iii)
the Employee has read and understands the terms of this Agreement and his
obligations under this Agreement;
       
(iv)
the restriction placed upon the Employee by this Agreement are reasonably
necessary to protect the Company's proprietary interests in the Confidential
Information and the Developments and will not preclude the Employee from being
gainfully employed in a suitable capacity following the termination of the
Employee's employment, give the Employee's knowledge and experience;
       
(v)
the Employee has been given an opportunity to obtain independent legal advice,
or such other advice as the Employee may desire, concerning the interpretation
and effect of this Agreement and by signing this Agreement the Employee has
either obtained advice or voluntarily waived the Employee's opportunity to
receive the same; and
       
(vi)
this Agreement is entered into voluntarily by the Employee.
 

 
PART 15
NOTICES
 
Any demand, notice or other communication (the "Notice") to be given in
connection with this Agreement shall be given in writing on a Business Day and
may be given by personal delivery or by transmittal by facsimile addressed to
the recipient as follows:
 
To the Company:
6510 Abrams Road, Suite 300, Dallas, TX 75231
 
Attention:  CEO
 
Facsimile:
   
To the Employee:
Facsimile:
   

 
 
 

--------------------------------------------------------------------------------

 
 
or such other address or facsimile number as may be designated by notice by any
party to the other.  Any Notice given by personal delivery will be deemed to
have been given on the day of actual delivery and if transmitted by facsimile
before 3:00 pm on a Business Day, will be deemed to have been given on that
Business Day and if transmitted by facsimile after 3:00 pm on a Business Day,
will be deemed to have been given on the next Business Day after the date of
transmission.
 
PART 16
FURTHER ASSURANCES
 
The parties shall from time to time execute and deliver all such further
documents and do all acts and things as the other party may reasonably require
effectively carrying out or better evidencing or perfecting the full intent and
meaning of this Agreement.
 
PART 17
 
FAX SIGNATURES
 
This Agreement may be signed either by original signature or by facsimile
signature.
 
PART 18
COUNTERPARTS
 
This Agreement may be executed by the parties in one or more counterparts, each
of which when so executed and delivered shall be an original and such
counterparts shall together constitute one and the same instrument.
 
IN WITNESS WHEREOF the parties have duly executed this Agreement.
 

 
ZION OIL & GAS, INC.
/s/: Richard Rinberg                                                
Per:  Richard Rinberg

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
/s/: Sandra F. Green                                                
 
SANDRA F. GREEN



 
 

--------------------------------------------------------------------------------

 
